EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Steed on 7/28/2022.
The application has been amended as follows: 
1.            (Currently Amended) A system comprising: 
a memory that stores executable components; and
a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising: 
an analytic component configured to determine a probability of sustaining a predicted value associated with a defined capacity for a group of energy generating assets for a defined duration of time, wherein the probability of sustaining the predicted value for the defined duration of time is determined based on an interdependency between energy use data representative of energy usage by a production facility, energy cost data representative of costs expended by the production facility, and life cycle data representative of industrial machine life cycle costs associated with a group of industrial machines within the production facility; and
a control component configured to generate a control signal that alters a production rate of the group of industrial machines as a function of the probability.

11.          (Currently Amended) A method, comprising:
                determining, by a system comprising a processor, a probability of sustaining a predicted value representing a capacity for a group of energy generating assets for a defined duration of time; and
                generating, by the system, a control signal that alters a production rate of the group of industrial machines based on the probability,
wherein the determining comprises determining the probability based on an interdependency between energy use data representing energy usage by a production facility, energy cost data representing costs expended by the production facility, and life cycle data representing industrial machine life cycle costs associated with a group of industrial machines.

18.          (Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising:
estimating a probability of sustaining a predicted value representing a capacity for a group of energy generating assets for a defined duration of time, wherein the estimating comprises estimating the probability based on an interdependency between energy use data representing energy usage by a production facility, energy cost data representing costs expended by the production facility, and life cycle data representing industrial machine life cycle costs associated with a group of industrial machines; and
                generating a control signal that alters a production rate of the group of industrial machines based on the probability.


Allowable Subject Matter
Claims 1-4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “a control component configured to alter a production rate of the group of industrial machines as a function of the probability of sustaining a predicted value associated with a defined capacity for a group of energy generating assets for a defined duration of time” 
 	The present invention discloses a system and method for dynamic diagnosis and prognosis of systems, machines, processes and computing devices and more particularly a system and method for selecting, controlling and optimizing the utilization of machinery I the industrial automation industry.  The allowable feature of “a control component configured to alter a production rate of the group of industrial machines as a function of the probability of sustaining a predicted value associated with a defined capacity for a group of energy generating assets for a defined duration of time” is not disclosed by any prior art reference.  The closest prior art, CATZEL (CN 100404966 C) discloses an air conditioning system for a building, comprising: a hot water distribution loop (10), a cold water distribution circuit (12), and a plurality of terminal air conditioning unit (14), and using this three-stage control system to control the heat energy, so that the energy consumption is optimal.  The next closest prior art, Bell et al (CA 2649838 A1) discloses an electrical power distribution control system and process which includes filtering data from electrical sensors to provide conditioned data representative of a portion of a power distribution grid and determining, by a controller and based in part on the conditioned data, when an increase or decrease in an output parameter from one regulator of a plurality of regulators in the power distribution grid will reduce system power consumption.  The next closest prior art Johnson et al (WO 2005010706 A2) discloses a system and method is provided for optimizing sourcing opportunity utilization policies. However, CATZEL, Bell et al and  Johnson et al  all fail to disclose the feature of  “a control component configured to alter a production rate of the group of industrial machines as a function of the probability of sustaining a predicted value associated with a defined capacity for a group of energy generating assets for a defined duration of time”.  This distinct feature has been added to independent claims 1, 11 and 18, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
July 28, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628